      Case: 1:20-cv-00113-MPM-DAS Doc #: 5 Filed: 06/05/20 1 of 1 PageID #: 40




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JOHN DOE                                                                              PETITIONER

v.                                                                       No. 1:20CV113-MPM-DAS

STATE OF MISSISSIPPI                                                                 RESPONDENT


                         ORDER GRANTING PLAINTIFF’S MOTION
                                TO SEAL DOCUMENTS

       This matter comes before the court on the motion by the petitioner to place the petition and

supporting documents in this case under seal. As the instant petition for a writ of habeas corpus and

supporting documents reveal the name of the alleged victim of extortion, as well as sensitive medical

information regarding the petitioner, the Clerk of the Court is DIRECTED to restrict access to these

documents to parties only.


       SO ORDERED, this, the 5th day of June, 2020.


                                                       /s/ David A. Sanders
                                                       DAVID A. SANDERS
                                                       UNITED STATES MAGISTRATE JUDGE
